Citation Nr: 0604386	
Decision Date: 02/15/06    Archive Date: 02/28/06

DOCKET NO.  01-05 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an effective date prior to July 17, 2000, for 
the grant of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant, Appellant's Spouse


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to August 
1972.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana, which granted service connection 
for PTSD and assigned an effective date for the award as of 
July 17, 2000.  The veteran's appeal is presently under the 
jurisdiction of the Jackson, Mississippi, RO.

The veteran presented testimony before Board in June 2003.  
The transcript has been obtained and associated with the 
claims folder.  

The matter was previously before the Board in January 2004.  
The Board affirmed the July 17, 2000, effective date for the 
award of service connection for PTSD.  The veteran appealed 
the decision to the United States Court of Appeal for 
Veteran's Claims (Court).  In a September 2005 Order, the 
Court vacated the January 2004 Board decision and remanded 
the veteran's claim for compliance with the instructions in 
the Joint Motion for Remand.  The claim has been returned to 
the Board and is ready for appellate disposition.


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  On April 11, 1980, the diagnosis of PTSD was added to the 
Schedule for Rating Disabilities.

3.  The veteran filed an original claim for service 
connection for PTSD on September 28, 2000.


CONCLUSIONS OF LAW

1.  The Veterans Claims Assistance Act of 2000 has been 
satisfied.  38 U.S.C.A.    §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002). 

2.  The requirements for an effective of September 28, 1999, 
for the grant of service connection for PTSD, have been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.314(a)(3), 3.400 (2005); VAOPGCPREC 26-97 (July 16, 1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

While this appeal was pending, the VCAA was enacted on 
November 9, 2000.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002).  This law emphasized VA's obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, and it affirmed VA's duty to 
assist claimants by making reasonable efforts to get the 
evidence needed.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  However, because the VCAA was enacted after the 
initial adjudication of this claim by the RO (the "AOJ" in 
this case), it was impossible to provide notice of the VCAA 
before the initial adjudication in this case.  

Nevertheless, the Board is satisfied that all necessary 
development pertaining to the claim for an earlier effective 
date has been properly undertaken.  The Board is confident in 
this assessment because the evidence as presently constituted 
is sufficient in establishing a full grant of benefit sought 
on appeal by the veteran.  

Therefore, any outstanding development not already conducted 
by VA is without prejudice; hence, any deficiencies in the 
duties to notify and to assist constitute harmless error.  
Additional development by the Veterans Benefits 
Administration Appeals Management Center (VBA AMC) would only 
serve to further delay resolution of the claim.  See Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).

Analysis

As noted in the Introduction, the veteran's claim was 
previously before the Board in January 2004.  At that time, 
the Board denied an effective date prior to July 17, 2000, 
for the award of service connection for PTSD.  The veteran 
appealed to the Court.  In a September 2005 Order, the Court 
vacated the January 2004 Board decision and remanded the 
veteran's claim for compliance with the instructions in the 
Joint Motion for Remand.  

In the Joint Motion for Remand, the parties contended that 
because the veteran applied for benefits more than one year 
after April 11, 1980, when the diagnosis of PTSD was added to 
the rating schedule, he should therefore be given the 
earliest possible effective date permissible, i.e. September 
28, 1999.  Having carefully considered the veteran's claim in 
light of the record and the applicable law, and affording the 
veteran all reasonable doubt, the Board concludes that the 
appeal as to this issue will be granted.

The veteran's original claim for service connection for PTSD 
was received on September 28, 2000.  The Board notes that the 
RO granted an effective date of July 17, 2000, prior to the 
date of the original claim, based on evidence of treatment 
for PTSD at the Biloxi VAMC.  A report of examination will be 
accepted as an informal claim for benefits if the report 
relates to a disability, which may establish entitlement.  
38 C.F.R. § 3.157(a).  The RO construed the July 17, 2000, 
emergency room treatment for PTSD as an informal claim for 
benefits.  If a formal claim is filed within one year of the 
informal claim, it will be considered filed as of the date of 
receipt of the informal claim. 38 C.F.R. § 3.155(a).  As the 
veteran filed a formal claim for benefits in September 2000, 
clearly within the one-year period, the RO considered the 
veteran's claim filed as of July 17, 2000.  

However, the Board notes that the diagnosis of PTSD, 
diagnostic code 9411, was added to the rating schedule 
effective April 11, 1980.  VAOPGCPREC 26-97 (July 16, 1997).  
The veteran contends that he is entitled to service 
connection for PTSD under 38 C.F.R. § 3.114, which applies 
with respect to a liberalizing law.

Although VAOPGCPREC 26-97 concluded that the addition of PTSD 
to the rating schedule in 1980 is considered a liberalizing 
VA issuance for the purposes of 38 C.F.R. § 3.114 (a), it 
does not authorize a retroactive award for every grant of 
service connection for PTSD.  The effective date of an award 
made pursuant to a liberalizing act shall be fixed in 
accordance with the facts found.  Entitlement to an earlier 
effective date is not warranted unless the veteran met all 
the eligibility criteria for PTSD on the effective date of 
the liberalizing law and such eligibility existed 
continuously from that date to the date of claim.  Thus, 
while the addition of diagnostic code 9411 for PTSD may be 
considered a liberalizing issuance, a retroactive effective 
date cannot be assigned unless the evidence established that 
the veteran developed PTSD as of April 11, 1980, and that the 
disability continued up to the date that the claim for 
compensation was filed or September 2000.  See VAOPGCPREC 26-
97.

The Board has reviewed all the evidence of record, to 
include, but not limited to the veteran's service medical and 
personnel records; the veteran's contentions; lay statements; 
private medical records from Dr. BJB, AED., Ph.D., Dr. EOS., 
Dr. MDW; reports of VA examination dated in April 1974, April 
1976, October 2000, and May 2002; VA outpatient treatment 
records dated between 2000 and 2001; a September 2000 
stressor statement; the veteran's disability retirement 
application; a July 1988 transcript of a hearing before the 
Committee on Veterans' Affairs before the United States 
Senate; articles regarding the veteran dated in  1980, 1981, 
and 1985; a transcript of the veteran's testimony before the 
New Orleans RO in August 2001; a February 2000 police report; 
a June 2003 VA Medical Opinion; a transcript of the testimony 
provided by the veteran in June 2003 before Board; and a June 
2003 opinion from the veteran's sister, Dr. LDW.  Based on 
the evidence delineated above, the Board finds that the 
veteran met the eligibility criteria for PTSD as of April 11, 
1980, and that the disability continued up to and beyond 
September 2000, in order to warrant an earlier effective date 
in accordance with the liberalizing law.  See VAOPGCPREC 26-
97. 

In this regard, the veteran's DD-214 revealed the veteran was 
a decorated combat veteran.  He was a recipient of the Bronze 
Star Medal, the Vietnam Service Medal with 3 Bronze Stars, 
the Vietnam Campaign Medal, and the Combat Medical Badge.

Medical records associated with the claims folder reveal the 
veteran suffered from PTSD symptomatology as of April 11, 
1980.  The pertinent evidence is as follows.  VA outpatient 
treatment records dated in September 2000 show the veteran 
began treating Vietnam veterans through the Vet Center in 
1979 and shortly thereafter, he began experiencing an 
increase in his PTSD symptomatology.  The veteran revealed he 
first sought treatment in 1982 for sleep disturbances, 
intrusive thoughts, anger, rage, and distrust of others.

An October 2000 VA examination also noted the veteran first 
sought treatment for PTSD in 1982, when his dysphoria was of 
a severe magnitude.  A summary of psychological counseling 
from AED, Ph.D., received in March 2001, indicates the 
veteran first sought treatment in 1982 for marital problems.  
The clinical psychologist indicated that in addition to the 
veteran's marital discord, the veteran presented with a 

"12 year history of sleep disturbances, 
intrusive thoughts, avoidance of issues 
related to his military experience in 
Vietnam, self-medicating through 
excessive alcohol abuse, irritability, 
survivor guilt, and excessive work 
habits."

Based on a review of the veteran's self-reporting, his 
Vietnam experience, and clinical observations, the veteran's 
clinical profile was "consistent with PTSD."  

A lay statement from the veteran's wife indicated the 
veteran's problems with PTSD predated the first diagnosis in 
1982.  A lay statement from HEW indicated the veteran became 
a Team Leader at the Vet Center in 1979.  He stated the 
veteran avoided veteran's with combat related experience.  He 
further noted that the veteran displayed severe symptoms of 
PTSD.  

A September 2001 letter from Dr. EOS noted he treated the 
veteran in 1993 for PTSD.  Articles regarding the veteran 
dated in 1980, 1981, and 1985, indicate the veteran reported 
not feeling himself until years after returning from Vietnam.  
An article dated in December 1981 noted the veteran woke up 
between 3 o'clock and 4 o'clock in the morning because of 
night terrors. The article also noted the veteran woke when 
he heard helicopters and that humid days triggered anxiety 
attacks.  The November 1985 article noted the veteran 
reported that in 1974 things became difficult for him and he 
felt that he had PTSD as early as 1979.

An October 2001 Psychiatric Evaluation performed by Dr. MDW 
noted the veteran reported problems with PTSD off and on 
since 1970.  Finally, the veteran's sister, Dr. LDW, 
indicated in a June 2003 statement that she was aware the 
veteran was suffering from some type of anxiety disorder, and 
it was not until her last year in medical school (1979) and 
her first year of residency (1980) that she was able to 
recognize the disorder through the new and recognized 
diagnosis of PTSD.  She further stated that the veteran's 
behavioral changes upon returning from Vietnam, i.e. 
isolation, anger, rage, depression, and mood swings, were 
consistent with what was described in the Diagnostic and 
Statistical Manual, 3rd Edition (DSM-III).  

She opined there was no doubt the veteran suffered from a war 
related disorder since returning from Vietnam.  She concluded 
that her personal observations of the veteran for a 10 year 
period prior to the official recognition of PTSD allowed her 
to conclude that it was more likely than not that the veteran 
would have been diagnosed with PTSD during and/or immediately 
after his military service had the PTSD diagnosis been 
available at the time. 

As noted above, the veteran filed his original claim for 
service connection for PTSD on September 28, 2000.  According 
to 38 C.F.R. § 3.114(a)(3), if a claim is reviewed on the 
initiative of VA more than one year after the effective date 
of the law or VA issue, benefits may be authorized for a 
period of one year prior to the date of receipt of such 
request.  

The Board is cognizant of and grateful for the veteran's 
substantial contributions, both during service and after 
service, to our country and to his fellow veterans.  However, 
the Board is bound by the laws codified in Title 38 of the 
United States  Code and Code of Federal Regulations which 
govern veteran's benefits administered by the Secretary of 
VA.  Thus, the Board must apply the law as it exists and 
cannot extend benefits out of sympathy for a particular 
claimant.  See Owings, 8 Vet. App. at 23, quoting Kelly v. 
Derwinski, 3 Vet. App. 171, 172 (1992) ("This Court must 
interpret the law as it exists, and cannot 
'extend . . . benefits out of sympathy for a particular 
[claimant].'").  Therefore, the proper effective date for 
the award of service connection for PTSD is September 28, 
1999, one year prior to the date the veteran filed his 
original claim for service connection.

ORDER

An effective date of September 28, 1999, for the grant of 
service connection for PTSD is granted subject to the 
controlling regulations governing the award of monetary 
payments.


____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


